16771685DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
The preliminary amendment filed on 6/11/2020 is acknowledged.  Claims 1, 3-5, 7 and 9 have been amended. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/22/2021 and 6/11/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5, 6, 7 and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sueoka (US 2018/0052298).

Regarding claim 1, Sueoka discloses a lens barrel (Figs. 1-8) including at least one movable lens group (lens group L) capable of moving to one side and the other side in an optical axis direction and an outer peripheral barrel portion (6) (par. [0007]-[0008]), the lens barrel comprising: 
a movable lens frame (2) that moves integrally with the movable lens group (L) (par. [0030]); 
a voice coil motor (16) that drives the movable lens group and the movable lens frame along the optical axis direction (Figs. 2 & 3 and par. [0032]); and 
a stopper mechanism (30) that stops movement of the movable lens frame to one direction and the other direction in the optical axis direction and is supported by the outer peripheral barrel portion (see Figs. 6 & 7, par. [0039]-[0040]), wherein the stopper mechanism includes: a stopper member (34) that moves to a retracted position (Figs. 3 & 4) retracted from an abutting position where the stopper member abuts on the movable lens frame while the voice coil motor is energized (e.g., power-on) and moves to the abutting position (Figs. 6 & 7) where the stopper member abuts on the movable lens frame while the voice coil motor is not energized (e.g., power-off) (see par. [0040], [0042]-[0043] and [0045]-[0047]); and 
a driving mechanism (36, 38) that moves the stopper member (34) between the retracted position (Figs. 3 & 4) and the abutting position (Figs. 6 & 7.  See par. [0042]-[0043], [0045]-[0047]).

	Regarding claim 2, it is also seen in Sueoka that the stopper mechanism includes an abutting member (the left end of frame 6 shown in Fig. 7) that abuts on the movable lens frame together with the stopper member (34) when the movable lens frame moves to an end portion on one side in the optical axis direction, and the movable lens frame is held between the stopper member and the abutting member (see Fig. 7). 

	Regarding claim 5, Sueoka further teaches a long-shaped sleeve portion (Figs. 4 & 7) for locking that includes a stepped portion (recess 32) with a locking surface on which the stopper member (34) is locked is provided on the movable lens frame (Figs. 4 & 7 and par. [0039]).

	Regarding claim 6, as seen in Figs. 4 and 6 in Sueoka, the sleeve portion for locking is provided on a side closer to the voice coil motor (comprising coil 12 and magnet 14) than to a long-axis cylindrical portion (at the bottom of the lens frame 2 shown in Fig. 6) into which a guide shaft to guide sliding of the movable lens frame (2) is inserted (Note Fig. 6 and the unnumbered guide shaft at the bottom of lens frame 2.  This guide shaft is located at the farthest distance from the sleeve portion for locking on the top of lens frame 2).

	Regarding claim 7, the driving mechanism includes a stepping motor (36), and the stopper member (34) is a turn stopper that is turned by the stepping motor (par. [0039]).

	Regarding claim 9, Sueoka also discloses a camera device, comprising:  the lens barrel according to claim 1, and a camera body (200) to which the lens barrel is attached (Figs. 1 & 2, par. [0027]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sueoka (US 2018/0052298) in view of Senba Takehiko et al. (JP 39968683, hereinafter “Takehiko”). 

Regarding claim 3, although Sueoka does not disclose that the abutting member is a first shock absorbing member with elasticity, such elastic shock absorbing member is well known in the art and is taught by Takehiko as a cushion 70 in Fig. 3, paragraph [0024] to relieve shock generated when the lens holding cylinder 11 moves to the front side of the camera and collides with the housing 2. 
Therefore, it would have been obvious to one of ordinary skill in the art to provide an elastic shock absorbing member in Sueoka in order to relieve shock generated when the lens frame collides with the lens barrel in view of the teaching of Takehiko, thereby preventing damage to the lens and reducing impact noise.  

Allowable Subject Matter
Claims 4 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 4, the prior art of record fails to teach or fairly suggest the features recited in claim 4 that includes “at least a first movable lens group and a second movable lens group that correspond to the movable lens group; and at least a first movable lens frame and a second movable lens frame that correspond to the movable lens frame, wherein the first movable lens group is supported by the first movable lens frame and the second movable lens group is supported by the second movable lens frame, the first movable lens frame is disposed on one side in the optical axis direction relative to the second movable lens frame, the abutting member is disposed on one side in the optical axis direction relative to the first movable lens frame, a second shock absorbing member with elasticity is disposed at portions facing each other on one of the first movable lens frame and the second movable lens frame, and when the first movable lens frame is pushed to one side in the optical axis direction together with the second movable lens frame by driving of the voice coil motor, the first movable lens frame is held between the abutting member and the second shock absorbing members and the second movable lens frame is held between the second shock absorbing members and the stopper member.”
	Regarding claim 8, this claim is dependent from claim 4. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAN T TRAN whose telephone number is (571)272-7371. The examiner can normally be reached Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NHAN T TRAN/Primary Examiner, Art Unit 2697